Citation Nr: 0948605	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder.

2. Entitlement to service connection for muscle myopathy to 
include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans 


WITNESSES AT HEARING ON APPEAL

Veteran and J. M. 

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1980 to May 1992.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in May 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

On the claim of service connection for muscle myopathy, which 
includes symptoms of muscle pain and fatigue, in a rating 
decision in November 2001, the RO denied service connection 
for fatigue and aching bone joints as due to undiagnosed 
illness.  The current claim is based on evidence that the 
Veteran has a diagnosis of muscle myopathy and myalgia.  As 
the factual basis of the current claim of service connection 
is different from that of the claims of service connection 
for fatigue and aching bone joints that were previously 
denied, the claim is considered a separate and distinct 
claim.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) 
(finding that claims based on distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the claim of service connection for posttraumatic stress 
disorder, in April 2006, the RO determined that the record 
did not contain information sufficient to seek corroboration 
of the stressful events described by the Veteran.  

Since April 2006, the Veteran has submitted information that 
at the beginning of his service in Saudi Arabia there was a 
scud missile attack at the base where he was located.  In 
August 2009, the Veteran testified that this occurred in 
August or September 1990, however, the service personnel 
records show that his service in Saudi Arabia did not begin 
until October 1990.  

The Veteran has stated that he has difficulty remembering 
dates; however, since he has indicated that this event 
occurred at the beginning of his tour in Southwest Asia tour, 
it is still possible to narrow down the date range to be 
during October or November 1990.  As this provides a 60 day 
date range capable of being searched, such is sufficient to 
forward to the proper Federal records custodian for 
verification.  

On the claim of service connection for muscle myopathy, the 
Veteran has alleged that he believes the condition is related 
to the multiple parachute jumps that he did during service.  
The service personnel records reflect that he received a 
parachute badge and that he served as a Squad Leader with the 
82nd Airborne Division at Fort Bragg from January 1989 to at 
least January 1990.  He testified in August 2009 that he 
completed more than 200 parachute jumps and that he first 
noticed pains throughout his body when he strapped on a 
parachute at Fort Bragg.  He indicated the pain had been 
ongoing since service.  

The service treatment records show that the Veteran was 
treated during service in December 1987, April 1990, and June 
1991 for muscle and musculoskeletal complaints.  As the 
evidence of record is insufficient to decide the claim, under 
the duty to assist, a VA examination and opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since January 
2007.

2.  Make another request for service 
personnel records.  If the records do 
not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

3.  Request that the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) provide any available 
information that might corroborate the 
Veteran's alleged in-service stressors, 
particularly regarding a scud missile 
attack at bases Champion and Maine in 
October or November 1990 while with the 
314th ADAR and attached to the 82nd 
Airborne. 

4.  If the record establishes credible 
evidence that an in-service stressor 
occurred, afford the Veteran a VA 
examination to determine whether it is 
at least as likely as not that the 
Veteran has posttraumatic stress 
disorder related to a credible 
identified in-service stressor.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.  

5.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that muscle myopathy or 
myositis is related to service.



In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of service 
treatment records showing treatment for 
muscle complaints in December 1987, 
April 1990, and June 1991 and that an 
underlying symptom of fatigue was first 
noted in VA records in October 1998 (6 
years after service).

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

6.  After the development has been 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


